DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger on June 1, 2021.  The application has been amended as follows: 
In claim 24 line 4, “a center axis” was changed to --the center axis--.
In claim 33 lines 1-2, “an exterior wheel” was changed to --the exterior wheel--.
In claim 33 line 3, “a radial direction” was changed to --the radial direction--.
In claim 33 line 3, “a radial region” was changed to --the radial region--.
Reasons for Allowance
Claims 11-28 and 30-33 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach a piston pump assembly for a hydraulic vehicle brake system comprising all the limitations of claims 11 or 18, but more specifically comprising at least one of the following three two features (1) the helical gear includes a hollow tube with the displaceable output element of the helical gear being at least partly arranged in the hollow tube, the electric motor includes a rotor, and the piston pump assembly further includes a shaft on a back region of which the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746